Citation Nr: 1424888	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for left elbow tendonitis, rated as 10 percent disabling as of June 4, 2008, and as noncompensable prior to that date. 

2.  Entitlement to an increased disability evaluation for bilateral pes cavus, rated as 10 percent disabling as of September 7, 2010, and as noncompensable prior to that date. 

3.  Entitlement to a compensable disability evaluation for sinusitis, also claimed as a deviated nasal septum. 

4.  Entitlement to a disability evaluation in excess of 10 percent for hypertension. 

5.  Entitlement to a disability evaluation in excess of 10 percent for migraine headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah, which denied service connection for bilateral hearing loss, a neck disorder, and depression and anxiety with insomnia, and assigned noncompensable disability evaluations for all the claimed disability evaluations that are currently on appeal. 

In a May 2009 rating determination, the North Little Rock RO increased the Veteran's disability rating for his headache disorder from noncompensable to 10 percent disabling, effective the date of the original grant of service connection. 

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record. 

In an August 2010 decision, the Board remanded the issues of service connection for depression/anxiety/insomnia and for a cervical spine/neck disorder; and the claims of higher evaluations for bilateral pes cavus; migraine headaches; tendonitis of the left elbow; sinusitis, also claimed as a deviated nasal septum; and hypertension to the Agency of Original Jurisdiction (AOJ).  The also Board denied claims of service connection for hearing loss disability and an increased rating for hemorrhoids.  

On remand, the AOJ granted service connection for depression/anxiety/insomnia and for a cervical spine/neck disorder, increased the rating for hypertension to 10 percent effective the date of the original grant of service connection, and increased the ratings for the left elbow and pes cavus each to 10 percent, effective June 4, 2008, and September 7, 2010, respectively.  

The increased rating claims have been returned to the Board for appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his above-noted disabilities, arguing that the current manifestations of the disabilities exceed those of the current percentage ratings.

The Board finds that more development is necessary prior to final adjudication of these claims for increased ratings.  

While treatment records have been obtained in conjunction with the Board's August 2010 remand of these increased rating claims, the most recent records are almost four years old.  The Board notes that the record strongly suggests that the Veteran has received ongoing treatment for his disabilities on appeal over the last four years.  Moreover, the most recent VA examination reports are also almost four years old.  These indicate that the Veteran is undergoing ongoing treatment for his disabilities on appeal.  Under the circumstances, the Board finds that updated treatment records should be associated with the claims folder prior to appellate review.  

The U. S. Court of Appeals for Veterans Claims has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral pes cavus, sinusitis, migraine headaches, hypertension and left elbow tendonitis, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal since August 2010.  After the Veteran has signed the appropriate releases, those records must be obtained and associated with the claims file. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records must be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, the AOJ must schedule the Veteran for a VA general medical examination, with an examiner who has reviewed the claims file (both the physical file and Virtual VA/VBMS) to determine the current symptoms and severity of his service-connected bilateral pes cavus, sinusitis, migraine headaches, hypertension and left elbow tendonitis.  The frequency and duration of episodes of sinusitis and migraine headaches must be noted, and the discussion of the pes cavus and left elbow tendinitis should address range of motion, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner must discuss the impact that these service-connected disabilities on his employability.  All opinions must be supported by a detailed rationale in a typewritten report.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



